Citation Nr: 1609968	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  07-37 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) on an extraschedular basis.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1962 to September 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA),  Regional Office (RO), in Nashville, Tennessee, that denied the Veteran's claim of service connection for right ear hearing loss and granted service connection and awarded a noncompensable disability rating for left ear hearing loss, effective June 22, 2005.  

The Veteran testified before the undersigned at a video conference hearing in February 2010.  A transcript of the hearing has been associated with the Veteran's claims file.

In December 2010, the Board granted service connection for right ear hearing loss and remanded the claims of entitlement to an initial compensable disability rating for left ear hearing loss and to a TDIU.  In January 2014, the Board denied an initial disability rating in excess of 20 percent for bilateral hearing loss prior to September 11, 2007, and in excess of 30 percent from September 11, 2007.  In addition, the Board remanded the issue of TDIU for an addendum opinion and instructed the RO to refer the matter to the Under Secretary for Benefits or the Compensation and Pension (C&P) Director for consideration of a TDIU on an extraschedular basis in accordance with 38 C.F.R. § 4.16(b) (2015).  

The VA examiner provided an addendum opinion in February 2014 in connection to the Veteran's claim for a TDIU, and entitlement on an extraschedular basis was denied in March 2014.  The RO issued a Supplemental Statement of the Case that same month.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 


FINDING OF FACT

Resolving all doubt in the Veteran's favor, his service-connected disabilities have rendered him unable to follow a substantially gainful occupation notwithstanding that the schedular criteria for TDIU are not met.


CONCLUSION OF LAW

The criteria for TDIU on an extraschedular basis are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(b) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that VA has certain duties to notify and assist the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Given the favorable action taken below, the Board will not further discuss whether those duties have been accomplished.  See e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).  This is so provided the unemployability is the result of a single service-connected disability ratable at 60 percent or more, or the result of two or more service-connected disabilities, where at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

A total disability rating may also be assigned on an extraschedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a). 

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In the present case, the service connection has been established for bilateral hearing loss, rated as 20 percent disabling from June 22, 2005, and as 30 percent disabling from September 11, 2007.  Service-connected has also been established for tinnitus, rated as 10 percent disabling.  The Veteran's combined disability rating is 40 percent from September 11, 2007.

Since he does not have one service-connected disability with a disability rating  of at least 60 percent, or two or more disabilities with a combined rating of at least 70 percent with one disability rated at 40 percent, the initial criteria for schedular consideration for the grant of TDIU under 38 C.F.R. § 4.16(a) are not met.  However, a TDIU evaluation can still be awarded if it is established by the evidence of record that service-connected disabilities render the Veteran unable to secure and follow substantially gainful employment.  Although the Board may not assign an extraschedular rating in the first instance, it may assign one on appeal of a determination by the C&P Director. 

Here, the case was forwarded to the C&P Director in response to the Board's January 2014 remand.  In March 2014, the Director concluded that a TDIU on an extraschedular basis is not warranted.  The C&P Director found that the Veteran's service-connected disabilities would not preclude gainful employment. 

After a review of all of the evidence, the Board concludes that a TDIU is warranted on an extraschedular basis notwithstanding that the schedular criteria are not met.

The Veteran is a college graduate.  His work history included resolving insurance claims and self-employment as the owner of a painting company.  He stated that he had to close his business in 2005 because of his difficulty interacting with customers due to his service-connected hearing loss. 

In March 2009, the Veteran submitted statements from friends and family describing his hearing problems.  The Veteran's son explained that it was difficult to have conversations with him because he would constantly ask him to repeat and to spell out words.  His sister reported that his painting company went out of the business because it was difficult for the Veteran to interact with customers due to his hearing difficulties.  She also stated that the Veteran became "somewhat of a recluse because he [couldn't] stand constantly [asking] someone to repeat something."  The Veteran's neighbors and friends remarked that it was difficult to communicate with the Veteran because of his poor hearing, and that they had to constantly repeat themselves.  They explained that he could understand almost everything, but that more than once he had misunderstood something that was said because of one or two words that "changed the whole meaning" of the sentence.  In addition, they stated that speaking to the Veteran on the telephone was very difficult.

At his February 2010 hearing, the Veteran testified that he lost his business because he would not go out and socialize with clients or go to association meetings because of his hearing difficulties.  He stated that he believed he "would have a hard job being a Walmart greeter" unless his hearing aids were working perfectly because he would not be able to hear customers.  He explained that he could "even hardly hear on the phone even in [his] right ear" and that he cannot hear anything in his left ear without his hearing aids.

VA examinations in October 2005, September 2007, and January 2011 reported that his greatest difficulty was understanding normal conversations in situations with background noise or over the telephone, as well as hearing women and children's voices.  The January 2011 VA examiner found that his hearing loss had significant effect on occupation and occupational activities, which included difficulty understanding speech, particularly in noisy situations, as well as decreased ability to localize sounds.  The examiner opined that it was at least as likely as not that the Veteran would have difficulty understanding speech and communicating effectively in noisy work environments.  

In the February 2014 VA addendum, the examiner opined that hearing loss and tinnitus did not "necessarily preclude an individual from obtaining or maintaining employment."  The examiner commented that some positions, such as those "in which an employee is required to communicate when a large amount of background noise is present," or those requiring communication over the telephone, which the examiner noted the Veteran specifically mentioned as a problem, might be more difficult for a person with hearing loss.  In addition, the examiner found that positions "that require exact communication for safety purposes or require the Veteran to use hearing protection should be avoided as he may not be able to hear instructions or warning signals."

After having reviewed the record and weighed the evidence both in support of and against the claim, the Board finds that the evidence is in relative equipoise as to whether the Veteran's service-connected disabilities combine to render him unemployable.  In this regard, the Board notes that the C&P Director denied TDIU on an extraschedular basis based on the February 2014 VA examiner's conclusion that hearing loss and tinnitus do not "necessarily preclude an individual from obtaining or maintaining employment."  However, the Board noted that the statement does not specifically address the facts in this Veteran's case.  To the contrary, the Board finds that the examiner went on to state that the Veteran would not be suitable for work that involved communication over the telephone, in an area with a large amount of background noise, or in positions that required "exact communication for safety purposes or require[d] the Veteran to use hearing protection" because the Veteran "may not be able to hear instructions or warning signals."  Further, the January 2011 VA examiner found that it was at least as likely as not that the Veteran's hearing loss negatively affected the Veteran's ability to understand speech and to communicate effectively.  

In addition, the Board finds the Veteran's testimony at his February 2010 hearing, as well as the statements he submitted from his family and friends, to be competent and credible.  The Board notes that the Veteran had to close his painting business because he could no longer effectively communicate with clients and retain or attract business.  His testimony was corroborated by his family's and friends' statements, which explained that the Veteran was very hard of hearing, that they would have to repeat themselves several times and spell out words they had previously repeated, and that communicating with the Veteran by telephone was very difficult.

Accordingly, the Board finds that the evidence in favor of the assignment of a TDIU on an extraschedular basis has attained relative equipoise with the evidence against such assignment.  With resolution of all reasonable doubt in favor of the claim, the Board finds that a TDIU is warranted.

ORDER

Entitlement to a TDIU on an extraschedular basis is granted.



____________________________________________
DEMETRIOS G. ORFANOUDIS 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


